            Case 1:21-cr-10107-LTS Document 13 Filed 04/09/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                       )
                                               )
       v.                                      )               Cr. No. 21-10107-LTS
                                               )
JOSUE RIVERA RODRIGUEZ,                        )
     a/k/a “Bori,”                             )
     Defendant                                 )

  GOVERNMENT’S SUPPLEMENTAL MEMORANDUM IN SUPPORT OF DETENTION

       JOSUE RIVERA RODRIGUEZ, a/k/a “Bori,” is presently scheduled for a detention

hearing on April 12, 2021. In addition to the information set out in the indictment, the government

files this supplemental memorandum in support of its motion for detention.

       In January 2020, agents with the Federal Bureau of Investigation (FBI) in Boston received

information from agents in another district who were conducting an investigation into members of

the CJNG (“Cartel Jalisco Nueva Generacion”) drug cartel, one of the largest and most violent

transnational criminal organizations operating in Mexico and the United States. From a

confidential source, agents learned that the cartel was looking for someone to pick up $35,000 in

drug proceeds in the Boston area. The source provided agents with a phone number to call,

instructions to repeat a specific phrase (“I’m calling on behalf of Jalisco”), and instructions to take

a picture of a $1 bill. Once the $1 bill photo was sent to agents, they provided the photo to their

source, the source provided the photo to its associates in the CJNG cartel, and the cartel, in turn,

sent the photo to the individual who would deliver the money. The person picking up the money

was expected to show the deliveryman the actual $1 bill so that he could match the bill to the photo

he had been given.

       On January 8, 2020, the source advised agents that “Bori” would be delivering the money

and provided a telephone number for “Bori.” Agents then directed a cooperating witness (CW-1)
         Case 1:21-cr-10107-LTS Document 13 Filed 04/09/21 Page 2 of 4




to call “Bori’s” telephone number. CW-1 spoke to RODRIGUEZ, who agreed to meet CW-1 the

next day. On January 9, 2020, RODRIGUEZ explained to CW-1 that he would be late to the

meeting because he had to drop off $55,000 to someone at the Maverick Square T stop in East

Boston (“If I would have known I would have drove my Toyota to the other area and met with you

last. Because I still have $55,000 more to drop off”). At the direction of agents, CW-1 proposed

meeting RODRIGUEZ at a parking lot of a Target in Revere. RODRIGUEZ arrived in a Toyota

Tundra registered to him and agents identified RODRIGUEZ as the driver and sole occupant of

the car. CW-1 provided RODRIGUEZ the $1 bill and RODRIGUEZ provided CW-1 a black bag

containing $35,000.

       During the meeting, RODRIGUEZ and CW-1 discussed future drug sales. Thereafter,

agents recorded the following:

              •       a March 20, 2020 meeting between RODRIGUEZ and CW-1 where
                      RODRIGUEZ worked with another individual to deliver 220 grams of
                      fentanyl to CW-1 in Holyoke;
              •        a March 3, 2021 meeting between RODRIGUEZ and CW-1 where
                      RODRIGUEZ delivered 100 grams of fentanyl to CW-1 in Springfield; and
              •       a March 12, 2021 meeting between RODRIGUEZ and CW-1 where
                      RODRIGUEZ delivered 425 grams of fentanyl to CW-1 in Holyoke.

       On April 8, 2021, agents arrested RODRIGUEZ and executed a search warrant at his

residence at 1340-1342 Dwight Street in Holyoke. Among other items, agents seized:

              •       approximately 300 grams of suspected fentanyl;
              •       an AR-15 assault rifle;
              •       five semi-automatic pistols, including guns capable of carrying large-
                      caliber ammunition and or fitted with a laser sight;
              •       a bullet-proof vest;
              •       a police hat with insignia;
              •       packaging materials; cellular telephones; a money counter; and $1,900 in
                      U.S. currency.




                                               2
          Case 1:21-cr-10107-LTS Document 13 Filed 04/09/21 Page 3 of 4




       RODRIGUEZ is affiliated with a violent drug cartel, distributed large quantities of a deadly

controlled substance, and when arrested was found to be in possession of several high-powered

weapons. For these reasons, the government respectfully requests that the Court find that

RODRIGUEZ is a danger to the community and a flight risk and detain him pending trial. See 18

U.S.C. § 3142 (f)(1)(B), (f)(1)(C), (f)(1)(E), and (f)(2)(A).

                                                      Respectfully submitted,

                                                      NATHANIEL R. MENDELL
                                                      Acting United States Attorney

                                              By:     /s/ Christopher Pohl
                                                      Christopher Pohl
                                                      Assistant U.S. Attorney


                                                  3
          Case 1:21-cr-10107-LTS Document 13 Filed 04/09/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) on April 9, 2021.

                                                     /s/ Christopher Pohl
                                                     Christopher Pohl
                                                     Assistant U.S. Attorney




                                                4
